Exhibit 10.1
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
     AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Employment Agreement”),
dated as of December 15, 2008 (the “Effective Date”), by and between Chindex
International, Inc., a Delaware corporation (the “Company” or “Chindex”), and
Roberta Lipson (“Employee”).
     WHEREAS, the Company and Employee entered into an Employment Agreement (the
“Original Employment Agreement”) dated as of March 1, 2006 (the “Commencement
Date”); and
     WHEREAS, the Company and Employee desire to amend and restate the Original
Employment Agreement in accordance with the terms set forth herein; and
     WHEREAS, the Company desires that Employee enter into this Employment
Agreement, and Employee desires to enter into this Employment Agreement, on the
terms and conditions set forth herein;
     NOW THEREFORE, the parties hereto agree as follows:
     Section 1. Duties; Term.
          (a) The Company agrees to employ Employee, and Employee agrees to be
so employed, in the position of President and Chief Executive Officer (CEO) of
the Company, reporting to the Board of Directors (the “Board”) of the Company.
Employee agrees to perform such duties, functions and responsibilities as are
generally incident to such position, for a period commencing on the Effective
Date and ending on December 31, 2013, unless sooner terminated in accordance
with Section 4 hereof (the “Term”). Employee agrees to faithfully perform the
lawful duties assigned to Employee pursuant to this Employment Agreement to the
best of Employee’s abilities. Employee shall be subject to all laws, rules,
regulations and policies as are from time to time applicable to employees of the
Company and, in the case of rules or policies adopted by the Company,
communicated to Employee in writing.
          (b) Notwithstanding the foregoing, Employee may (i) serve on civic or
charitable boards or not-for-profit industry related organizations, (ii) engage
in charitable, civic, educational, professional, community and/or industry
activities without remuneration therefor and (iii) manage personal and family
investments, so long as such activities do not interfere with performance of
Employee’s duties under the Employment Agreement. Employee also may serve on the
board of directors or advisory committee of other for-profit enterprises subject
to the consent of the Board, which shall not unreasonably be withheld; provided,
however, that Employee shall not serve on more than two such boards at the same
time.

 



--------------------------------------------------------------------------------



 



          (c) Employee shall devote substantially all Employee’s working time,
attention, best efforts and ability during regular business hours exclusively to
the service of the Company, its affiliates and its subsidiaries during the term
of this Agreement.
     Section 2. Compensation.
          (a) Annual Salary. As compensation for Employee’s services hereunder,
the Company shall pay to Employee an initial annual salary at the rate of Two
Million, Two Hundred and Eleven Thousand Chinese Renminbi (RMB 2,211,000) per
annum, payable in accordance with the Company’s standard payroll policies (the
“Annual Salary”). The Annual Salary shall be reviewed by the Company each
December during the Term, and shall be subject to such increases (but not
decreases) as the Company may determine, taking into consideration the Company’s
and Employee’s performance during the preceding year as well as increases in the
cost of living and other factors.
          (b) Bonus. The Company shall also pay Employee annual bonus
compensation (“Bonus Compensation”) based on the success of business operations
and the pre-tax profits of the Company and upon the performance of the Employee
in accordance with the Company’s Executive Management Incentive Program or other
then-existing bonus program. Any annual Bonus Compensation earned shall be paid
in cash as soon as reasonably practicable after the end of the fiscal year for
which such bonus was earned, and in any event not later than six months after
the end of such fiscal year, unless the Compensation Committee of the Board
determines (at a time and in a manner that complies with Section 409A of the U.
S. Internal Revenue Code (“Section 409A”)) that payment shall be made at a later
date and/or in a different form.
          (c) Long-term Equity Incentive Compensation. In addition to stock
options and other equity awards previously granted pursuant to the terms of the
Chindex International, Inc. 1994 Stock Option Plan, the Chindex International,
Inc. 2004 Stock Incentive Plan, and the Chindex International, Inc. 2007 Stock
Incentive Plan and award agreements thereunder, the Company may also grant to
Employee unrestricted or restricted stock, stock options, and/or other equity
incentive compensation under equity compensation plans of the Company in such
form and having such terms as the Compensation Committee of the Board may
determine.
     Section 3. Benefits; Expense Reimbursement.
          (a) During the Term, Employee shall participate in any group life,
accident, sickness and hospitalization insurance, and any other employee benefit
plans of the Company in effect during the Term and generally available to the
Company’s senior executive officers. Without limiting the generality of the
foregoing, during the Term, the Company will provide Employee at its expense
with a life insurance policy with a death benefit equal to three (3) times
Employee’s Annual Salary, the beneficiary to be named by Employee. Employee
shall have the right to reimbursement, upon proper accounting, of reasonable
expenses and disbursements incurred by Employee in the course of Employee’s
duties hereunder. In addition, during each calendar year of the Term,

2



--------------------------------------------------------------------------------



 



Employee shall be entitled to no less than five (5) weeks of paid home-leave
vacation. In connection with such home-leave vacation the Company shall
reimburse Employee for round-trip economy-class air fare for each of Employee,
Employee’s spouse and Employee’s dependent children from Beijing to Employee’s
home in the United States. In addition, for each calendar year of the Term,
Employee shall be reimbursed for the tuition costs paid by Employee for
Employee’s dependent children, if any, attending primary or secondary schools,
provided, however, that such reimbursement shall not exceed ninety thousand
dollars ($90,000) per calendar year. During the Term, Employee shall be entitled
to the use of a Company-owned automobile or an allowance to reimburse Employee
for Employee’s costs associated with the use of a personal automobile. During
the Term, Employee shall also be provided a housing allowance of five thousand
dollars ($5,000) per month in connection with Employee’s residence outside the
United States. Payment or reimbursement of each of the business expenses, air
fare, tuition, automobile, and housing benefits provided for in this paragraph
with respect to any calendar year shall not affect the amount of benefits
payable or expenses eligible for reimbursement in any other calendar year, and
such benefits and reimbursements may not be exchanged for cash or another
benefit. Payment of the housing allowance and reimbursement for any of the
expenses referred to in this paragraph shall be made no later than the March 15
of the calendar year following the calendar year in which such expense is
incurred.
          (b) Employee acknowledges that some or all of these benefits may be
deemed compensation to Employee and that the Company may withhold from any
amounts payable to Employee all federal, state, local and/or other taxes and
amounts as shall be required pursuant to law, rule or regulation.
     Section 4. Employment Termination.
          (a)(1) At any time during the Term, and except as otherwise provided
in Section 4(b) hereof, the Company shall only have the right to terminate this
Employment Agreement and Employee’s employment with the Company hereunder, upon
written notice to Employee, in the event Employee engages in conduct which
constitutes “Cause.” For purposes of this Employment Agreement, Cause shall
mean: (i) Employee’s willful misconduct in the performance of Employee’s
obligations under this Employment Agreement or gross negligence in the
performance of Employee’s obligations under this Employment Agreement;
(ii) dishonesty or misappropriation by Employee relating to the Company or any
of its funds, properties, or other assets; (iii) inexcusable repeated or
prolonged absence from work by Employee (other than as a result of, or in
connection with, a disability); (iv) any unauthorized disclosure by Employee of
confidential or proprietary information of the Company which is reasonably
likely to result in material harm to the Company; (v) a conviction of Employee
(including entry of a guilty or nolo contendere plea) involving fraud,
dishonesty, or moral turpitude, or involving a violation of federal or state
securities laws; or (vi) the failure by Employee to attempt to perform
faithfully Employee’s duties hereunder, or other material breach by Employee of
this Employment Agreement, and such failure or breach is not cured, to the
extent cure is possible, by Employee within thirty (30) days after written
notice thereof from the Company to Employee; provided, however, that no event or
condition described in clauses (i), (ii), (iii), (iv) and (vi) shall constitute
Cause unless (x) the Company first

3



--------------------------------------------------------------------------------



 



gives Employee written notice of its intention to terminate Employee’s
employment for Cause and the grounds for such termination no fewer than twenty
(20) days prior to the date of termination; and (y) Employee is provided the
opportunity to appear before the Board, with or without legal representation at
Employee’s election to present arguments on Employee’s own behalf; provided
further, however, that notwithstanding anything to the contrary in this
Agreement and subject to the other terms of this proviso, the Company may take
any and all actions, including without limitation suspension (but not without
pay), it deems appropriate with respect to Employee and Employee’s duties at the
Company pending such appearance. No act or failure to act on Employee’s part
will be considered “willful” unless done, or omitted to be done, by Employee not
in good faith and without reasonable belief that Employee’s action or omission
was in the best interests of the Company.
               (2) If this Employment Agreement and Employee’s employment with
the Company hereunder is terminated for Cause, or if Employee voluntarily
resigns (which Employee may do at any time) from the Company without Good Reason
during the Term, the Company shall pay Employee: (i) a lump sum amount within
thirty (30) days after such termination (or such later date as may be required
by Section 4(i) hereof) equal to the sum of (A) all earned but unpaid portions
of the Annual Salary, (B) payment of or reimbursement for any unpaid housing
allowance or unreimbursed business expenses, air fare, tuition, and automobile
expenses incurred by Employee prior to the date of termination or resignation
(the “Termination Date”) to which Employee is entitled pursuant to Section 3,
and (C) payment for any unused vacation days through the Termination Date;
(ii) any earned but unpaid cash Bonus Compensation for a previously completed
fiscal year of the Company, which shall be paid at the time paid to active
employees, but no later than six months after the end of the fiscal year for
which the bonus was earned (or such later date as may be required by Section
4(i) hereof); and (iii) any other amounts or benefits (other than severance,
termination or similar pay) required to be paid or provided by law or under any
plan, program or policy of the Company, which shall be paid or provided in
accordance with the terms of such law, plan, program or policy (or such later
date as may be required by Section 4(i) hereof) (the items in clauses
(i)(A)-(C), (ii), and (iii) collectively, the “Accrued Amounts”); and following
any such termination, Employee shall not be entitled to receive any other
compensation or benefits from the Company hereunder, including, without
limitation, any portion of the annual Bonus Compensation for the fiscal year in
which the Termination Date occurs.
          (b)(1) This Employment Agreement and Employee’s employment with the
Company hereunder may also be terminated by the Company without Cause, or by
Employee upon the occurrence of an event constituting Good Reason. For purposes
of this Employment Agreement, “Good Reason” shall mean: (i) any reduction in
Employee’s authority, functions, duties, or responsibilities; (ii) any adverse
change in Employee’s positions, titles or reporting responsibility (such that
Employee reports to a person other than the Board), (iii) the assignment of
duties to Employee that are inconsistent with Employee’s position and status as
Chief Executive Officer (CEO) of the Company; provided, however, that the
provisions in clauses (i), (ii) and (iii) of this paragraph shall not include a
change in Employee’s authority, functions, duties,

4



--------------------------------------------------------------------------------



 



responsibilities, positions, titles or reporting responsibility following a
Change in Control (as defined in the Company’s 2007 Stock Incentive Plan) solely
by virtue of the Company being acquired and made part of a larger entity (as,
for example, if Employee is not appointed as Chief Executive Officer (CEO) of
the acquiring corporation, but continues to have a substantially similar level
of responsibility over the affairs of the Company following such Change in
Control); (iv) a reduction in the Annual Salary during the Term or a material
reduction in Employee’s bonus opportunity during the Term; (v) any other
material breach of this Employment Agreement by the Company; or (vi) Employee’s
relocation by the Company or a successor thereto without Employee’s written
consent to a location other than Beijing, China; provided that in the case of
(i) through (v) above, the Company has failed to cure the event constituting
Good Reason within thirty (30) days following written notice thereof from
Employee.
          (2) In the event that Employee’s employment with the Company shall
terminate during the Term on account of termination by the Company without
Cause, or by Employee with Good Reason, then the Company shall pay or provide to
Employee, as Employee’s sole and exclusive remedy hereunder: (A) the Accrued
Amounts, which shall be paid or provided at the times set forth in
Section 4(a)(2); (B) a pro-rated (based on the number of days employed in the
year of termination or resignation) bonus for the fiscal year in which such
termination or resignation occurs based on the amount of Bonus Compensation
actually earned for such fiscal year by virtue of the achievement of the
performance goals established for such fiscal year (a “Pro-Rated Bonus”), which
shall be paid (and any equity award component of which shall be granted) at the
same time the bonus for that fiscal year is paid to active employees, but not
later than six months after the end of such fiscal year (provided, however, that
in the event the termination of Employee’s employment with the Company occurs
within twelve (12) months following a Change in Control (as defined in the
Company’s 2007 Stock Incentive Plan) which is also a change in control event as
defined for purposes of Section 409A, the pro-rated bonus provided under this
clause (B) shall instead be based on the greater of (i) the average of the Bonus
Compensation paid to Employee for the two completed fiscal years immediately
preceding the Termination Date and (ii) thirty percent (30%) of the Annual
Salary of Employee as of the last day of the most recently completed fiscal
year, and such amount shall be paid on the sixtieth (60th) day following the
Termination Date (or such later date as may be required by Section 4(i)));
(C)(1) group or individual health, sickness and hospital insurance substantially
similar to that which Employee was receiving immediately prior to the notice of
termination, which obligation to provide insurance shall commence upon such
termination of employment and continue until Employee qualifies for Medicare,
reaches age 65, dies, notifies the Company that such benefit should cease, or
becomes eligible for corresponding benefits in connection with new employment,
whichever occurs earliest, and (2) an annuity policy which will provide Employee
with payments of five hundred dollars ($500) per month from the date Employee
attains age 65 until her death that Employee can use to purchase supplemental
health insurance, which annuity policy shall be delivered to Employee on the
sixtieth (60th) day following the Termination Date (or such later date as may be
required by Section 4(i)); (D) Three hundred percent (300%) of the sum of
(1) the Annual Salary to which Employee would have been entitled if Employee had
continued working for the Company for an additional twelve (12) month period
following the Termination Date,

5



--------------------------------------------------------------------------------



 



(2) the amount of annual Bonus Compensation that was paid to Employee for the
Company’s fiscal year immediately prior to the fiscal year in which the
Termination Date occurs, and (3) the annual housing allowance under Section 3,
with the cash amounts payable under this clause (D) being paid to Employee in a
lump sum payment on the sixtieth (60th) day following the Termination Date (or
such later date as may be required by Section 4(i)); (E) all unvested equity
awards, including without limitation all unvested stock options and all unvested
stock grants granted to Employee prior to the Termination Date or pursuant to
clause (B) or (D) of this paragraph, shall become vested and exercisable as
follows: (1) Unvested equity awards granted prior to the Termination Date shall
vest and become exercisable on the Termination Date (or, to the extent provided
in the respective grant letter, upon Employee’s execution of the Release
referred to in Section 24 hereof and expiration of any applicable revocation
period, provided such Release has not been revoked); (2) equity awards granted
pursuant to clause (D) of this paragraph shall be granted and shall vest and
become exercisable upon Employee’s execution of the Release referred to in
Section 24 hereof and expiration of any applicable revocation period, provided
such Release has not been revoked; (3) equity awards granted pursuant to clause
(B) of this paragraph shall vest and become exercisable upon the date of grant
of such awards, provided that Employee has executed the Release referred to in
Section 24 hereof and such Release has not been revoked within any applicable
revocation period; (4) Employee shall have a period of ninety (90) days
following the Termination Date, or in the case of stock options granted under
clause (B), 90 days following the date of grant (or, in each case, such longer
exercise period as may be provided in the respective option grant, but in no
event past the respective expiration term of the option grant) to exercise all
stock options granted under any of the Company’s plans then exercisable or which
become exercisable pursuant to this clause (E); and (5) to the extent clause
(B) or (D) of this paragraph would call for the grant of restricted stock or
restricted stock units, the Company shall instead deliver fully vested shares of
common stock of the Company on the day after the expiration of any applicable
revocation period after Employee’s execution of the Release referred to in
Section 24 provided such Release has not been revoked within such period, or
such later date as may be required by Section 4(i); and (F) tuition
reimbursements as provided in Section 3 shall be continued for the remainder of
the calendar year in which the Termination Date occurs and for an additional
three calendar years thereafter, payable at the times provided in Section 3 to
the extent that Employee continues to be eligible for such reimbursement as
provided in Section 3. Each tuition reimbursement payable under clause (F) shall
be paid no later than the March 15 of the calendar year following the calendar
year in which such tuition expense is incurred (or such later date as may be
required by Section 4(i)). Notwithstanding the foregoing provisions of this
paragraph: (1) the payments and equity grants provided for in clause (D) shall
be contingent upon Employee’s continued compliance with Sections 5 and 6 hereof
(except that Employee shall not be deemed for purposes of this Section 4(b) not
to have been in compliance with Section 6 solely as a result of an unintentional
disclosure of confidential information) and Employee shall be obligated to repay
all such payments (and value realized from such equity grants) upon
determination by the Board that Employee has failed to comply as such with
Sections 5 or 6 hereof; (2) all of the payments and benefits provided for in
this Section 4(b)(2) other than those provided for in clauses (A) and (C)(1)
shall be subject to Employee’s

6



--------------------------------------------------------------------------------



 



execution of the Release referred to in Section 24 within the time period set
forth therein and Employee’s failure to revoke such Release within any
applicable revocation period; and (3) the benefits continuation provided for in
clause (C)(1) above shall terminate if the Release referred to in Section 24 has
not been executed within the time period provided in Section 24 or has been
revoked within any applicable revocation period.
          (c) In the event that Employee becomes entitled to one or more
payments (with a “payment” including, without limitation, the vesting of an
option or other non-cash benefit or property, whether pursuant to the terms of
this Employment Agreement or any other plan, arrangement or agreement with the
Company or any affiliated company) (the “Total Payments”), which are or become
subject to the tax imposed by Section 4999 of the Internal Revenue Code of 1986
(the “Code”) (or any similar tax that may hereafter be imposed) (the “Excise
Tax”), the Company shall pay to Employee at the time specified below an
additional amount (the “Gross-up Payment”) (which shall include, without
limitation, reimbursement for any penalties and interest that may accrue in
respect of such Excise Tax) such that the net amount retained by Employee, after
reduction for any Excise Tax (including any penalties or interest thereon) on
the Total Payments and any federal, state and local income or employment tax and
Excise Tax on the Gross-up Payment provided for by this section 4(c), but before
reduction for any federal, state or local income or employment tax on the Total
Payments, shall be equal to the sum of (a) the Total Payments, and (b) an amount
equal to the product of any deductions disallowed for federal, state or local
income tax purposes because of the inclusion of the Gross-up Payment in
Employee’s adjusted gross income multiplied by the highest applicable marginal
rate of federal, state or local income taxation, respectively, for the calendar
year in which the Gross-up Payment is to be made.
          (d) For purposes of determining whether any of the Total Payments will
be subject to the Excise Tax and the amount of such Excise Tax pursuant to
subsection (c) above,
          (i) the Total Payments shall be treated as “parachute payments” within
the meaning of Section 280G(b)(2) of the Code, and all “excess parachute
payments” within the meaning of Section 280G(b)(1) of the Code shall be treated
as subject to the Excise Tax, unless, and except to the extent that, in the
written opinion of independent compensation consultants or auditors of
nationally recognized standing selected by the Company and reasonably acceptable
to Employee (“Independent Auditors”), the Total Payments (in whole or in part)
do not constitute parachute payments, or such excess parachute payments (in
whole or in part) represent reasonable compensation for services actually
rendered within the meaning of Section 280G(b)(4) of the Code in excess of the
base amount within the meaning of Section 280G(b)(3) of the Code or are
otherwise not subject to the Excise Tax,
          (ii) the amount of the Total Payments which shall be treated as
subject to the Excise Tax shall be equal to the lesser of (A) the total amount
of the Total Payments or (B) the amount of excess parachute payments within the
meaning of Section 280G(b)(1) of the Code (after applying clause (i) above), and

7



--------------------------------------------------------------------------------



 



          (iii) the value of any non-cash benefits or any deferred payment or
benefit shall be determined by the Company’s Independent Auditors appointed
pursuant to clause (i) above in accordance with the principles of
Sections 280G(d)(3) and (4) of the Code.
          (e) For purposes of determining the amount of the Gross-up Payment,
Employee shall be deemed (A) to pay federal income taxes at the highest marginal
rate of federal income taxation for the calendar year in which the Gross-up
Payment is to be made; (B) to pay any applicable state and local income taxes at
the highest marginal rate of taxation for the calendar year in which the
Gross-up Payment is to be made, net of the maximum reduction in federal income
taxes which could be obtained from deduction of such state and local taxes if
paid in such year (determined without regard to limitations on deductions based
upon the amount of Employee’s adjusted gross income); and (C) to have otherwise
allowable deductions for federal, state and local income tax purposes at least
equal to those disallowed because of the inclusion of the Gross-up Payment in
Employee’s adjusted gross income. In the event that the Excise Tax is
subsequently determined to be less than the amount taken into account hereunder
at the time the Gross-up Payment is made, Employee shall repay to the Company at
the time that the amount of such reduction in Excise Tax is finally determined
(but, if previously paid to the taxing authorities, not prior to the time the
amount of such reduction is refunded to Employee or otherwise realized as a
benefit by Employee) the portion of the Gross-up Payment that would not have
been paid if such Excise Tax had been applied in initially calculating the
Gross-up Payment, plus interest on the amount of such repayment at the rate
provided in Section 1274(b)(2)(B) of the Code. In the event that the Excise Tax
is determined to exceed the amount taken into account hereunder at the time the
Gross-up Payment is made (including by reason of any payment the existence or
amount of which cannot be determined at the time of the Gross-up Payment), the
Company shall make an additional Gross-up Payment in respect of such excess
(plus any interest and penalties payable with respect to such excess) at the
time that the amount of such excess is finally determined. The Gross-up Payment
provided for above shall be paid on the thirtieth day (or such earlier date as
the Excise Tax becomes due and payable to the taxing authorities) after it has
been determined that the Total Payments (or any portion thereof) are subject to
the Excise Tax (or such later date as may be required by Section 4(i));
provided, however, that if the amount of such Gross-up Payment or portion
thereof cannot be finally determined on or before such day, the Company shall
pay to Employee on such day an estimate, as determined by the Company’s
Independent Auditors appointed pursuant to clause (i) above, of the minimum
amount of such payments and shall pay the remainder of such payments (together
with interest at the rate provided in Section 1274(b)(2)(B) of the Code), as
soon as the amount thereof can be determined. In the event that the amount of
the estimated payments exceeds the amount subsequently determined to have been
due, such excess amount, together with interest at the rate provided in
Section 1274(b)(2)(B) of the Code, shall be repaid by Employee to the Company
within five (5) days after notice from the Company of such determination. If
more than one Gross-up Payment is made, the amount of each Gross-up Payment
shall be computed so as not to duplicate any prior Gross-up Payment. The Company
shall have the right to control all proceedings with the Internal Revenue
Service that may arise in connection

8



--------------------------------------------------------------------------------



 



with the determination and assessment of any Excise Tax and, at its sole option,
the Company may pursue or forego any and all administrative appeals,
proceedings, hearings and conferences with any taxing authority in respect of
such Excise Tax (including any interest or penalties thereon); provided,
however, that the Company’s control over any such proceedings shall be limited
to issues with respect to which a Gross-up Payment would be payable hereunder
and Employee shall be entitled to settle or contest any other issue raised by
the Internal Revenue Service or any other taxing authority. Employee shall
cooperate with the Company in any proceedings relating to the determination and
assessment of any Excise Tax and shall not take any position or action that
would materially increase the amount of any Gross-up Payment hereunder.
Notwithstanding any other provisions of this Section 4(e), any Gross-up Payment
hereunder shall be made no later than the end of the Employee’s taxable year
next following the Employee’s taxable year in which the Employee remits the
Excise Tax (or interest or penalties thereon) to which the Gross-up Payment
relates.
          (f) Except as otherwise provided in this Employment Agreement,
Employee shall not be required to mitigate the amount of any payment provided
for in this Section 4 by seeking employment or otherwise, nor shall the amount
of any payment or benefit provided for in this Section 4 be reduced by any
compensation earned by Employee as the result of employment by another employer,
by retirement benefits, by offset against any amount claimed to be owed by
Employee to the Company, or otherwise.
          (g)(1) This Employment Agreement and Employee’s employment with the
Company hereunder shall terminate immediately and automatically upon the death
of Employee, and may be terminated by the Company upon the Disability (as
defined below) of Employee. For purposes of this Employment Agreement,
“Disability” shall mean physical or mental incapacity of a nature which prevents
Employee, in the good faith judgment of the Company’s Board of Directors, from
performing Employee’s duties under this Employment Agreement for a period of 180
consecutive days or 270 days during any year with each year under this
Employment Agreement commencing on each anniversary of the Commencement Date. If
this Employment Agreement and Employee’s employment with the Company hereunder
is terminated on account of the Employee’s death or Disability, then the Company
shall pay Employee, or Employee’s estate, conservator or designated beneficiary,
as the case may be, an amount equal to: (A) the Accrued Amounts, which shall be
paid at the times set forth in Section 4(a)(2); and (B) a pro-rated (based on
the number of days employed in the year of termination) bonus for the fiscal
year in which such termination occurs based on the greater of (1) the average of
the Bonus Compensation paid to Employee for the two completed fiscal years
immediately preceding such termination, and (2) thirty percent (30%) of the
Annual Salary of Employee as of the last day of the most recently completed
fiscal year, which shall be paid in a lump sum on the sixtieth (60th) day
following the Termination Date (or such later date as may be required by
Section 4(i)); and following any such termination, neither Employee, nor
Employee’s estate, conservator or designated beneficiary, as the case may be,
shall be entitled to receive any other compensation or benefits from the Company
hereunder. Notwithstanding the foregoing, in the event of termination on account
of Disability, the amount payable under clause (B) of this Section 4(g)(1) shall
be subject to the execution by Employee or Employee’s legal representatives of
the

9



--------------------------------------------------------------------------------



 



Release referred to in Section 24 within the time period set forth therein and
such person’s failure to revoke such Release within any applicable revocation
period.
          (2) This Employment Agreement and Employee’s employment with the
Company hereunder shall terminate immediately and automatically upon the
expiration of the Term. In such event, the Company shall pay Employee: (A) the
Accrued Amounts, which shall be paid at the times set forth in Section 4(a)(2);
and (B) a Pro-Rated Bonus (as defined in Section 4(b)(2)), which shall be paid
at the same time the bonus for that fiscal year is paid to active employees (or
such later date as may be required by Section 4(i)), but not later than six
months after the end of such fiscal year; and following any such termination,
Employee shall not be entitled to receive any other compensation or benefits
from the Company hereunder, provided, however, that if the Company has not,
prior to expiration of the Term, offered to renew this Employment Agreement on
commercially reasonable terms as determined by the Company in good faith, then
the Company shall also pay or provide to Employee: (C) group life, sickness,
hospitalization and accident insurance benefits equivalent to those to which
Employee would have been entitled if Employee had continued working for the
Company for an additional twelve (12) month period, commencing upon such
termination and continuing for a twelve (12) month period, and (D) the Annual
Salary to the same extent to which Employee would have been entitled if Employee
had continued working for the Company for an additional twelve (12) month
period. The payment provided for in clause (D) above shall be made in a lump sum
payment on the sixtieth (60th) day following the Termination Date (or such later
date as may be required by Section 4(i)); provided that (1) the payment provided
for in clause (D) shall be contingent upon Employee’s continued compliance with
Sections 5 and 6 hereof (except that Employee shall not be deemed for purposes
of this Section 4(g)(2) not to have been in compliance with Section 6 solely as
a result of an unintentional and immaterial disclosure of confidential
information) and Employee shall be obligated to repay such payment in its
entirety upon determination by the Board that Employee has failed to comply as
such with Sections 5 or 6 hereof; (2) the payments and benefits provided for in
clauses (B) and (D) of this Section 4(g)(2) shall be subject to Employee’s
execution of the Release referred to in Section 24 hereof within the time period
set forth therein and Employee’s failure to revoke such Release within any
applicable revocation period; and (3) the benefits continuation provided for in
clause (C) shall terminate if the Release referred to in Section 24 has not been
executed within the time period provided in Section 24 or has been revoked
within any applicable revocation period, or upon Employee’s becoming eligible
for corresponding benefits in connection with new employment.
          (h) Upon the termination of this Employment Agreement pursuant to
Section 4 hereof, the Company shall have no further obligations under this
Employment Agreement except for amounts and benefits payable pursuant to
Section 4 hereof; provided however, that Sections 5 through 26 hereof shall
survive and remain in full force and effect.
          (i) Notwithstanding the foregoing provisions of this Section 4, if
Employee is a specified employee within the meaning of Section 409A, as
determined by the Compensation Committee of the Board in accordance with
Section 409A, any amounts payable under this Section 4 which constitute
“deferred compensation” within the

10



--------------------------------------------------------------------------------



 



meaning of Section 409A and which are otherwise scheduled to be paid during the
first six months following Employee’s termination of employment (other than any
payments that are permitted under Section 409A to be paid within six months
following termination of employment of a specified employee) shall be suspended
until the six-month anniversary of Employee’s termination of employment (or
Employee’s death, if sooner), at which time all payments that were suspended
shall be paid to Employee in a lump sum, together with interest on each
suspended payment at the prime rate (as reported in the Wall Street Journal) in
effect on the date of termination, compounded daily, from the date of suspension
to the date of payment. In the event any insurance benefits to be provided under
clause (C)(1) of Section 4(b)(2) or clause (C) of Section 4(g)(2) are subject to
suspension pursuant to the preceding sentence, Employee shall pay for such
insurance during the suspension period and shall be reimbursed by the Company
for such amounts, together with interest on each such payment at the rate
described in the preceding sentence, at the end of such suspension period. For
purposes of Section 409A, each installment or other payment under this Section 4
will be treated as a separate payment. The insurance benefits to be provided
under clause (C)(1) of Section 4(b)(2) or clause (C) of Section 4(g)(2) during
any calendar year shall not affect the amount of benefits to be provided in any
other calendar year, and such benefits may not be exchanged for cash or another
benefit. A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits upon or following a termination of employment unless such
termination is also a “separation from service” (within the meaning of
Section 409A).
     Section 5. Non-Competition.
          (a) Employee hereby agrees that, during the period from the
Commencement Date through the end of the first twelve (12) months after the
cessation of Employee’s employment with the Company, Employee will not engage in
“Competition” with the Company. For purposes of this Employment Agreement,
Competition by Employee shall mean Employee’s engaging in, or otherwise directly
or indirectly being employed by or acting as a consultant or lender to, or being
a director, officer, employee, principal, agent, stockholder, member, owner or
partner of, or permitting Employee’s name to be used in connection with the
activities of any other business or organization anywhere in the World which
primarily engages in the business of providing health care services or selling
health care products in China (a “Competing Business”); provided, however, that,
notwithstanding the foregoing, it shall not be a violation of this Section 5(a)
for Employee to (x) become the registered or beneficial owner of up to three
percent (3%) of any class of the capital stock of a competing corporation,
provided that Employee does not otherwise participate in the business of such
corporation or (y) work in a non-competitive business of a company which is
carrying on a Competing Business, the revenues of which represent less than
twenty percent (20%) of the consolidated revenues of that company, or, as a
result thereof, owning compensatory equity in that company.
          (b) Employee hereby agrees that, during the period from the
Commencement Date through the end of the first twelve (12) months after the
cessation of Employee’s employment with the Company, Employee will not solicit
for employment or hire, in any

11



--------------------------------------------------------------------------------



 



business enterprise or activity, any employee of the Company who was employed by
the Company during the Term; provided, the foregoing shall not be violated by
general advertising not targeted at Company employees nor by serving as a
reference upon request.
     Section 6. Confidentiality; Intellectual Property.
          (a) Except as otherwise provided in this Employment Agreement, at all
times during and after the Term, Employee shall keep secret and retain in
strictest confidence, any and all confidential information relating to the
Company, and shall use such confidential information only in furtherance of the
performance by Employee of Employee’s duties to the Company and not for personal
benefit or the benefit of any interest adverse to the Company’s interests. For
purposes of this Employment Agreement, “confidential information” shall mean any
information including without limitation plans, specifications, models, samples,
data, customer lists and customer information, computer programs and
documentation, and other technical and/or business information, in whatever
form, tangible or intangible, that can be communicated by whatever means
available at such time, that relates to the Company’s current business or future
business contemplated during the Term, products, services and development, or
information received from others that the Company is obligated to treat as
confidential or proprietary (provided that such confidential information shall
not include any information that (a) has become generally available to the
public or is generally known in the relevant trade or industry other than as a
result of an improper disclosure by Employee, or (b) was available to or became
known to Employee prior to the disclosure of such information on a
non-confidential basis without breach of any duty of confidentiality to the
Company), and Employee shall not disclose such confidential information to any
Person other than the Company, except with the prior written consent of the
Company, as may be required by law or court or administrative order (in which
event Employee shall so notify the Company as promptly as practicable), or in
performance of Employee’s duties hereunder. Further, this Section 6(a) shall not
prevent Employee from disclosing Confidential Information in connection with any
litigation, arbitration or mediation to enforce this Employment Agreement,
provided that such disclosure is necessary for Employee to assert any claim or
defense in such proceeding.
          (b) Upon termination of the Term for any reason, Employee shall return
to the Company all copies, reproductions and summaries of confidential
information in Employee’s possession and erase the same from all media in
Employee’s possession, and, if the Company so requests, shall certify in writing
that Employee has done so. All confidential information is and shall remain the
property of the Company (or, in the case of information that the Company
receives from a third party which it is obligated to treat as confidential, then
the property of such third party); provided, however, that Employee shall be
entitled to retain copies of (i) information showing Employee’s compensation or
relating to reimbursement of expenses, (ii) information that is required for the
preparation of Employee’s personal income tax return, (iii) documents provided
to Employee in Employee’s capacity as a participant in any employee benefit
plan, policy or program of the Company and (iv) this Employment Agreement and
any other agreement by and

12



--------------------------------------------------------------------------------



 



between Employee and the Company with regard to Employee’s employment or
termination thereof.
          (c) All Intellectual Property (as hereinafter defined) and Technology
(as hereinafter defined) created, developed, obtained or conceived of by
Employee during the Term, and all business opportunities presented to Employee
during the Term, shall be owned by and belong exclusively to the Company,
provided that they reasonably relate to any of the business of the Company on
the date of such creation, development, obtaining or conception, and Employee
shall (i) promptly disclose any such Intellectual Property, Technology or
business opportunity to the Company, and (ii) execute and deliver to the
Company, without additional compensation, such instruments as the Company may
require from time to time to evidence its ownership of any such Intellectual
Property, Technology or business opportunity. For purposes of this Employment
Agreement, (x) the term “Intellectual Property” means and includes any and all
trademarks, trade names, service marks, service names, patents, copyrights, and
applications therefor, and (y) the term “Technology” means and includes any and
all trade secrets, proprietary information, invention, discoveries, know-how,
formulae, processes and procedures.
     Section 7. Covenants Reasonable.
          The parties acknowledge that the restrictions contained in Sections 5
and 6 hereof are a reasonable and necessary protection of the immediate
interests of the Company, and any violation of these restrictions could cause
substantial injury to the Company and that the Company would not have entered
into this Employment Agreement, without receiving the additional consideration
offered by Employee in binding Employee to any of these restrictions. In the
event of a breach or threatened breach by Employee of any of these restrictions,
the Company shall be entitled to apply to any court of competent jurisdiction
for an injunction restraining Employee from such breach or threatened breach;
provided, however, that the right to apply for an injunction shall not be
construed as prohibiting the Company from pursuing any other available remedies
for such breach or threatened breach.
     Section 8. No Third Party Beneficiary.
          This Employment Agreement is not intended and shall not be construed
to confer any rights or remedies hereunder upon any Person, other than the
parties hereto or their permitted assigns (including, without limitation,
Employee’s estate following Employee’s death). “Person” shall mean an
individual, corporation, partnership, limited liability company, limited
liability partnership, association, trust or other unincorporated organization
or entity.
     Section 9. Notices.
          Unless otherwise provided herein, any notice, exercise of rights or
other communication required or permitted to be given hereunder shall be in
writing and shall be given by overnight delivery service such as Federal
Express, telecopy (or like

13



--------------------------------------------------------------------------------



 



transmission) or personal delivery against receipt, or mailed by registered or
certified mail (return receipt requested), to the party to whom it is given at
such party’s address set forth below such party’s name on the signature page or
such other address as such party may hereafter specify by notice to the other
party hereto. Any notice or other communication shall be deemed to have been
given as of the date so personally delivered or transmitted by telecopy or like
transmission or on the next business day when sent by overnight delivery
service.
     Section 10. Representations.
          The Company hereby represents and warrants that the execution and
delivery of this Employment Agreement and the performance by the Company of its
obligations hereunder have been duly authorized by all necessary corporate
action of the Company.
     Section 11. Withholding.
          Anything to the contrary notwithstanding, all payments required to be
made by the Company to the Employee, her transferee or her beneficiaries,
including her estate, shall be subject to withholding of such amounts relating
to taxes as the Company may reasonably determine it should withhold pursuant to
any applicable law or regulation.
     Section 12. Amendment.
          This Employment Agreement may be amended only by a written agreement
signed by the parties hereto.
     Section 13. Binding Effect.
          The rights and duties under this Employment Agreement are not
assignable by Employee other than as a result of Employee’s death. None of
Employee’s rights under this Employment Agreement shall be subject to any
encumbrances or the claims of Employee’s creditors. This Employment Agreement
shall be binding upon and inure to the benefit of the Company and any successor
organization which shall succeed to the Company by merger or consolidation or
operation of law, or by acquisition of all or substantially all of the assets of
the Company (provided that a successor by way of acquisition of assets shall
have undertaken in writing to assume the obligations of the Company hereunder).
     Section 14. Governing Law.
          This Employment Agreement shall be governed by and construed in
accordance with the internal laws of the State of California applicable to
contracts to be performed wholly within the state and without regard to its
conflict of laws provisions.
     Section 15. Severability.

14



--------------------------------------------------------------------------------



 



          If any provision of this Employment Agreement, including those
contained in Sections 5 and 6 hereof, shall for any reason be held invalid,
illegal or unenforceable, the validity, legality and enforceability of the
remaining provisions hereof shall not be affected or impaired thereby. Moreover,
if any one or more of the provisions of this Employment Agreement, including
those contained in Sections 5 and 6 hereof, shall be held to be excessively
broad as to duration, activity or subject, such provisions shall be construed by
limiting and reducing them so as to be enforceable to the maximum extent
allowable by applicable law. To the extent permitted by applicable law, each
party hereto waives any provision of law that renders any provision of this
Employment Agreement invalid, illegal or unenforceable in any way.
     Section 16. Execution in Counterparts.
          This Employment Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original and all of which shall
constitute one and the same instrument.
     Section 17. Entire Agreement.
          This Employment Agreement sets forth the entire agreement, and
supersedes all prior agreements and understandings, both written and oral,
between the parties with respect to the subject matter hereof and thereof.
     Section 18. Titles and Headings.
          Titles and headings to Sections herein are for purposes of reference
only, and shall in no way limit, define or otherwise affect the meaning or
interpretation of any of the provisions of this Employment Agreement.
     Section 19. Conflicts of Interest.
          Employee specifically covenants, warrants and represents to the
Company that Employee has the full, complete and entire right and authority to
enter into this Employment Agreement, that Employee has no agreement, duty,
commitment or responsibility of any kind or nature whatsoever with any
corporation, partnership, firm, company, joint venture or other entity or other
Person which would conflict in any manner whatsoever with any of Employee’s
duties, obligations or responsibilities to the Company pursuant to this
Employment Agreement, that Employee is not in possession of any document or
other tangible property of any other Person of a confidential or proprietary
nature which would conflict in any manner whatsoever with any of Employee’s
duties, obligations or responsibilities to the Company pursuant to Employee’s
Employment Agreement, and that Employee is fully ready, willing and able to
perform each and all of Employee’s duties, obligations and responsibilities to
the Company pursuant to this Employment Agreement.
     Section 20. Consent to Jurisdiction.

15



--------------------------------------------------------------------------------



 



          Employee hereby irrevocably submits to the jurisdiction of any New
York State or Federal court sitting in the City of New York in any action or
proceeding to enforce the provisions of this Employment Agreement, and waives
the defense of inconvenient forum to the maintenance of any such action or
proceeding.
     Section 21. Indemnification.
          The Company has entered into an indemnification agreement with
Employee (the “Indemnification Agreement”) and shall both during and, while
potential liability exists, after the Term continue to provide Employee with
rights to indemnification which are no less favorable than the rights provided
to Employee under the Indemnification Agreement.
     Section 22. Liability Insurance.
          The Company shall cover Employee under directors and officers
liability insurance both during and, while potential liability exists, after the
Term in the same amount and to the same extent as the Company generally provides
to its other senior executive officers and directors. This provision shall in
all events survive any termination of this Employment Agreement.
     Section 23. No Duty to Mitigate.
          Employee shall have no duty to mitigate or offset any amounts payable
by the Company to Employee hereunder.
     Section 24. Release.
          As a condition to the obligation of the Company to make the payments
provided for in this Employment Agreement and otherwise perform its obligations
hereunder to Employee upon termination of Employee’s employment, Employee or
Employee’s legal representatives shall deliver to the Company, no later than
45 days after termination of Employee’s employment pursuant to either Section
4(b) or 4(g) (other than due to Employee’s death), a written release,
substantially in the form attached hereto as Exhibit A, and the time for
revocation of such release shall have expired without the release having been
revoked; provided, however, that such release shall be conditioned on the
receipt from the Company of a release of Employee, provided that such release
from the Company shall not be such a condition and shall be null and void and of
no force or effect in the event of any act or omission by Employee that could
constitute the basis for termination for Cause or that could be a crime of any
kind.
     Section 25. Stock Option Exercises.
          Notwithstanding anything to the contrary contained in this Agreement,
in the event that Employee’s employment terminates for any reason, the Company
shall not, unless required by law or the express terms of the applicable plan or
stock option contract

16



--------------------------------------------------------------------------------



 



relating thereto, impede or delay the exercise of any option to purchase shares
of the Company’s common stock granted to Employee pursuant to any plan approved
by the Company’s stockholders; it being understood that the stock options
granted in connection with termination of Employee’s employment pursuant to
Section 4 hereof shall not become exercisable except as provided in Section 4.
     Section 26. Section 409A.
          This Agreement is intended to comply with Section 409A and any
ambiguities shall be interpreted consistent with such intention. Employee and
the Company agree to cooperate to make such amendments to the terms of this
Employment Agreement as may be necessary to avoid the imposition of penalties
and additional taxes under Section 409A of the Code; provided, however, that the
Company agrees that any such amendment shall, to the extent possible without
violating Section 409A, provide Employee with economically equivalent payments
and benefits.
     Section 27. Review of Counsel.
          Employee hereby acknowledges and confirms that Employee is freely
entering into this Employment Agreement and that Employee has had an opportunity
to consult with an attorney of Employee’s choice in connection with the
negotiation and execution of this Employment Agreement.
          IN WITNESS WHEREOF, the undersigned have executed this Employment
Agreement as of the date first written above.

                  /s/ Roberta Lipson       Roberta Lipson      2F, Tower B
China Arts & Crafts Building
103 Jixiangli, Chaoyangmenwai
Chaoyang District
Beijing, 100020, P.R. China     

                  CHINDEX INTERNATIONAL, INC.  
 
           
 
  By:   /s/ Julius Y. Oestreicher    
 
                Name: Julius Y. Oestreicher     Title: Chairman – Compensation
Committee     4340 East West Highway, Suite 1100
Bethesda, Maryland 20814

17



--------------------------------------------------------------------------------



 



EXHIBIT A
Form of Release
This Release (this “Release”) is entered into by Roberta Lipson (“Employee”) and
Chindex International, Inc., a Delaware corporation (the “Company”), effective
as of ___ [DATE] (the “Effective Date”).
In consideration of the promises set forth in the Amended and Restated
Employment Agreement between Employee and the Company, dated as of ___, 2008,
(the “Employment Agreement”), Employee and the Company agree as follows:
     1. General Releases and Waivers of Claims.
               (a) Employee’s Release of Company. In consideration of the
payments and benefits provided to Employee under the Employment Agreement and
after consultation with counsel, Employee and each of Employee’s respective
heirs, executors, administrators, representatives, agents, successors and
assigns (collectively, the “Employee Parties”) hereby irrevocably and
unconditionally release and forever discharge the Company and its subsidiaries
and affiliates and each of their respective officers, employees, directors,
shareholders and agents (“Company Parties”) from any and all claims, actions,
causes of action, rights, judgments, fees and costs (including attorneys’ fees),
obligations, damages, demands, accountings or liabilities of whatever kind or
character (collectively, “Claims”), including, without limitation, any Claims
based upon contract, tort, or under any federal, state, local or foreign law,
that the Employee Parties may have, or in the future may possess, arising out of
any aspect of Employee’s employment relationship with and service as an
employee, officer, director or agent of the Company or any of its subsidiaries
or affiliates, or the termination of such relationship or service, that
occurred, existed or arose on or prior to the date hereof; provided, however,
that Employee does not release, discharge or waive (i) any rights to payments
and benefits provided under the Employment Agreement that are contingent upon
the execution by Employee of this Release, (ii) any right Employee may have to
enforce this Release or the provisions of the Employment Agreement that survive
termination of the Employment Agreement, (iii) Employee’s eligibility for
indemnification in accordance with any written indemnification agreement, the
Company’s certificate of incorporation, bylaws or other corporate governance
document, or any applicable insurance policy, with respect to any liability
Employee incurred or might incur as an employee, officer or director of the
Company, including, without limitation, pursuant to Sections 20 and 21 of the
Employment Agreement, or (iv) any claims for accrued, vested benefits under any
employee benefit or pension plan of the Company Parties subject to the terms and
conditions of such plan and applicable law including, without limitation, any
such claims under the Employee Retirement Income Security Act of 1974.

 



--------------------------------------------------------------------------------



 



               (b) Executive’s Specific Release of ADEA Claims. In further
consideration of the payments and benefits provided to Employee under the
Employment Agreement, the Employee Parties hereby unconditionally release and
forever discharge the Company Parties from any and all Claims that the Employee
Parties may have as of the date Employee signs this Release arising under the
Federal Age Discrimination in Employment Act of 1967, as amended, and the
applicable rules and regulations promulgated thereunder (“ADEA”). By signing
this Release, Employee hereby acknowledges and confirms the following:
(i) Employee was advised by the Company in connection with Employee’s
termination to consult with an attorney of Employee’s choice prior to signing
this Release and to have such attorney explain to Employee the terms of this
Release, including, without limitation, the terms relating to Employee’s release
of claims arising under ADEA; (ii) Employee was given a period of not fewer than
21 days or 45 days, whichever is applicable under applicable law, to consider
the terms of this Release and to consult with an attorney of Employee’s choosing
with respect thereto; and (iii) Employee knowingly and voluntarily accepts the
terms of this Release. Employee also understands that Employee has seven
(7) days following the date on which Employee signs this Release within which to
revoke the release contained in this paragraph, by providing the Company a
written notice of Employee’s revocation of the release and waiver contained in
this paragraph.
               (c) Company’s Release of Executive. The Company for itself and on
behalf of the Company Parties hereby irrevocably and unconditionally release and
forever discharge the Employee Parties from any and all Claims, including,
without limitation, any Claims based upon contract, tort, or under any federal,
state, local or foreign law, that the Company Parties may have, or in the future
may possess, arising out of any aspect of Employee’s employment relationship
with and service as an employee, officer, director or agent of the Company or
any of its subsidiaries or affiliates, or the termination of such relationship
or service, that occurred, existed or arose on or prior to the date hereof,
excepting any Claim which would constitute or result from conduct by Employee
that could constitute the basis for termination for Cause under the Employment
Agreement or could be a crime of any kind. Anything to the contrary
notwithstanding in this Release, nothing herein shall release Employee or any
other Employee Party from any Claims based on any right the Company may have to
enforce this Release or the Employment Agreement.
               (d) No Assignment. Each of the parties represents and warrants
that it has not assigned any of the Claims being released under this Release.
          2. Proceedings. Each of Employee and the Company represents and
warrants that it has not filed any complaint, charge, claim or proceeding
against the other party before any local, state or federal agency, court or
other body relating to Employee’s employment or the termination thereof (each,
individually, a “Proceeding”).
Chindex - Lipson Employment Agreement

A-19



--------------------------------------------------------------------------------



 



          3. Remedies.
               (a) In the event Employee initiates or voluntarily participates
in any Proceeding involving any of the matters waived or released in this
Release, or if Employee fails to abide by any of the terms of this Release, or
if Employee revokes the ADEA release contained in Paragraph 2(b) of this Release
within the seven-day period provided under Paragraph 2(b), the Company may, in
addition to any other remedies it may have, reclaim any amounts paid to
Employee, and terminate any benefits or payments that are due, pursuant to the
termination provisions of the Employment Agreement, without waiving the release
granted herein. In addition, in the event that the Board of Directors of the
Company determines that Employee has failed to comply with Sections 5 and/or 6
of the Employment Agreement (other than as a result of an unintentional and
immaterial disclosure of confidential information), the Company may, in addition
to any other remedies it may have, reclaim any amounts paid to Employee pursuant
to Section 4(b)(2)(D) or Section 4(g)(2)(D) of the Employment Agreement, without
waiving the release granted herein. Employee acknowledges and agrees that the
remedy at law available to the Company for breach of any of Employee’s
post-termination obligations under the Employment Agreement or Employee’s
obligations herein would be inadequate and that damages flowing from such a
breach may not readily be susceptible to being measured in monetary terms.
Accordingly, Employee acknowledges, consents and agrees that, in addition to any
other rights or remedies that the Company may have at law or in equity, the
Company shall be entitled to seek a temporary restraining order or a preliminary
or permanent injunction, or both, without bond or other security, restraining
Employee from breaching Employee’s post-termination obligations under the
Employment Agreement or Employee’s obligations hereunder. Such injunctive relief
in any court shall be available to the Company, in lieu of, or prior to or
pending determination in, any arbitration proceeding.
               (b) Employee understands that by entering into this Release
Employee will be limiting the availability of certain remedies that Employee may
have against the Company and limiting also Employee’s ability to pursue certain
claims against the Company.
               (c) The Company acknowledges and agrees that the remedy at law
available to Employee for breach of any of its post-termination obligations
under the Employment Agreement or its obligations hereunder would be inadequate
and that damages flowing from such a breach may not readily be susceptible to
being measured in monetary terms. Accordingly, the Company acknowledges,
consents and agrees that, in addition to any other rights or remedies that
Employee may have at law or in equity, Employee shall be entitled to seek a
temporary restraining order or a preliminary or permanent injunction, or both,
without bond or other security, restraining the Company from breaching its
post-termination obligations under the Employment Agreement or its obligations
hereunder. Such injunctive relief in any court shall be available to Employee,
in lieu of, or prior to or pending determination in, any arbitration proceeding.

A-20



--------------------------------------------------------------------------------



 



               (d) The Company understands that by entering into this Release it
will be limiting the availability of certain remedies that it may have against
Employee and limiting also its ability to pursue certain claims against
Employee.
          4. Severability Clause. In the event any provision or part of this
Release is found to be invalid or unenforceable, only that particular provision
or part so found, and not the entire Release, will be inoperative.
          5. Nonadmission. Nothing contained in this Release will be deemed or
construed as an admission of wrongdoing or liability on the part of the Company
or Employee.
          6. Governing Law. All matters affecting this Release, including the
validity thereof, are to be governed by, and interpreted and construed in
accordance with, the laws of the State of Maryland applicable to contracts
executed in and to be performed in that State.
          7. Notices. All notices or communications hereunder shall be made in
accordance with Section 9 of the Employment Agreement:
EMPLOYEE ACKNOWLEDGES THAT EMPLOYEE HAS READ THIS RELEASE AND THAT EMPLOYEE
FULLY KNOWS, UNDERSTANDS AND APPRECIATES ITS CONTENTS, AND THAT EMPLOYEE HEREBY
EXECUTES THE SAME AND MAKES THIS RELEASE AND THE RELEASE AND AGREEMENTS PROVIDED
FOR HEREIN VOLUNTARILY AND OF EMPLOYEE’S OWN FREE WILL.
IN WITNESS WHEREOF, the parties have executed this Release as of the date first
set forth above.

                                   Roberta Lipson
 
                CHINDEX INTERNATIONAL, INC.
 
           
 
  By:        
 
           

A-21